Title: To Alexander Hamilton from William Bingham, 26 February 1793
From: Bingham, William
To: Hamilton, Alexander


Philada Feby. 26th 1793
Dr sir
Whilst resident in Martinico, as agent of the United States, I had committed to my Trust, in my official character, by the Government of that Island, the 1st Proceeds of one thousand Barrels of Flour, being the Cargo of the Danish Brig Hope, loaded at Cork on Account & Risk of Portuguese Merchants at Lisbon, which Vessel was captured by an american Privateer & carried into Martinico.
The Vessel & Cargo being Neutral Property, Restitution was formally demanded of the Government, by the Captain of the Danish Vessel. There were no Courts at that Time instituted in Martinico, which could take Consignment of American Captures and no Powers ever were much wanted in the Island. The General ordered the Cargo to be disposed of, the Freight &c to be paid to the Captain & the Nt Proceeds to remain in my Hands, subject to the orders of Congress.
I immediately presented to Congress a particular account of the Transaction & transmitted at the Same time all the Papers that were found on board, in order that Congress might be enabled to determine the future destination of the Property.
When the Business was thus placed in a Train of Settlement that had the appearance of being Satisfactory to all Parties, I was Surprized to find by Advices from my Correspondents that my Property in their Hands had been attached & a Suit commenced against me, for the Recovery of the Proceeds of the Cargo.
In Consequence thereof I exhibited to Congress, various Documents concerning this Transaction, which included therein as evidence the Several Resolves, under Date of Nov 30 1779 & June 20th 1780, expressive of their entire Satisfaction with ⟨my⟩ Conduct in relation to the affair & ordering the Navy Board at Boston to Sanction the Suit, & direct the Counsel employed in its defense.
Being thus exonerated from all Claims, I paid no further Attention to the Business. On Enquiry I now find that the Cause was brought to Trial in the inferior Court of Massachusetts in January 1781, where Verdict was found for the Defendant. Notwithstanding these adverse Decisions, the Plaintiffs instead of appealing to the Justice of Congress, who alone have the disposal of the Property, have again commenced a suit in the federal Court for its Recovery.
I shall be obliged to you to inform me, whether thro the Interference of the Executive, this Suit, that is now commenced against me, will be Sust⟨ain⟩ed by the United states, in Compliance with the Engagements of Congress, or whether it is necessary to make a fresh Application to Congress.
I have the honor to enclose you Copies of my Letters wrote to Congress on the subject & of the Resolutions entered into in Consequence thereof & of being with Respect & Esteem
sir, Your obedt hble ser
Wm Bingham
Honble Alexr Hamilton Esqr
